DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 6/2/2022 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Organic Electronics 63 (2018) 137–142) in view of Luan (Journal of Solid State Chemistry 270 (2019) 436–442), and Lee (Adv. Funct. Mater.2010,20,2063–2070)
	Regarding Claim 1, Yu et al. teaches a perovskite solar cell [Abstract], comprising:
	 a first electrode [ITO, Fig. 1, top of page 138]];
	a second electrode [Ag, Fig. 1, top of page 138] disposed opposite to the first electrode [ITO, Fig. 1, top of page 138];
	an active layer [perovskite, Fig. 1 top of page 138] disposed between the first electrode [ITO, Fig. 1, top of page 138] and the second electrode [Ag, Fig. 1, top of page 138], and the active layer including a perovskite layer [perovskite, Fig. 1 top of page 138];
	a hole transporting layer [PEDOT:PSS, Fig. 1, top of page 138], disposed between the first electrode [ITO, Fig. 1, top of page 138] and the active layer [perovskite, Fig. 1 top of page 138]; an electron transporting layer  [ETL, Fig. 1, top of page 138] disposed between the second electrode [Ag, Fig. 1, top of page 138] and the active layer [perovskite, Fig. 1 top of page 138]; and
	a work function modified layer [PEI, Fig. 1, top of page 138] disposed between the electron transporting layer [ETL, Fig. 1, top of page 138] and the second electrode [Ag, Fig. 1, top of page 138].
	Yu et al. is silent on a passivation layer disposed between the active layer and the electron transporting layer, and  wherein the dipolar ion having a heteroaryl group is a dipolar ion having a thienyl group. 
	Luan et al. teaches a passivation layer [IL, Fig. 1, page 437] disposed between the active layer [perovskite, Fig. 1, page 437] and the electron transporting layer [C60, Fig. 1, page 437], and the passivation layer including a dipolar ion having a heteroaryl group [(BenMeIM-Cl or [EMIM]PF6, bottom right of page, last paragraph, page 436]. The IL/C60 of Luan et al. provides improved wettability, uniform morphology, resulting in improved photoelectric performance [page 441, Conclusion, bottom left of page].
	Since Yu et al. teaches a electron transport layer comprising C60 [Fig. 1, page 138, top of page], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the IL layer of Luan et al. between the active layer and ETL of Yu et al. in order to provide improved photoelectric performance [page 441, Conclusion, bottom left of page].
Lee et al. teaches the use of a dipolar ion comprising a thienyl group [page 2064, top right of page], in the form of an ionic liquid, for applications in electronics [page 2063, bottom left of page], used to provide enhanced electric conductivity [Abstract, page 2063, top left of page].
	Since modified Yu et al. teaches a passivation layer made of an ionic liquid comprising a imidazolium-based ionic liquid [the combination of Yu et al. and Luan et al.] and concerned about an ionic liquid with excellent electrical conductivity [Luan: page 436, top right of page], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the ionic liquid of modified Yu et al. with the ionic liquid of Lee et al. in order to provide enhanced electric conductivity [Abstract, page 2063, top left of page].
	Within the combination above, modified Yu et al. teaches a passivation layer disposed between the active layer [perovskite, Fig. 1 top of page 138] and the electron transporting layer [ETL, Fig. 1, top of page 138], 
	Regarding Claim 2, within the combination above, modified Luan et al. teaches wherein the passivation layer is disposed directly on a surface of the active layer [Fig. 1, page 138, see rejection of claim 1].
	Regarding Claim 3, within the combination above, modified Yu et al. teaches wherein the perovskite layer includes perovskite with molecular formula of ABX3, wherein A is Methylammonium, B is lead, and X is halogen [Fig. 1, top of page 138] .
	Regarding Claim 8, within the combination above, modified Yu et al. teaches wherein the electron transporting layer includes fullerene derivatives [Fig. 1, top of page 138].
Regarding Claim 9, within the combination above, modified Luan et al. teaches wherein the hole transporting layer includes PEDOT:PSS [Fig. 1, top of page 138].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Organic Electronics 63 (2018) 137–142) in view of Luan (Journal of Solid State Chemistry 270 (2019) 436–442), and Lee (Adv. Funct. Mater.2010,20,2063–2070) as applied above in addressing claim 1, in further view of Valette (EP69002, Machine translation)
	Regarding Claim 5, within the combination above, modified Luan et al. teaches is silent on wherein the dipolar ion having a thienyl group includes 2-thiophene ethyl ammonium chloride.
	Valette et al. teaches a dipolar ion though the use of a 2-thiophene ethyl ammonium chloride solution [page 10, and page 12, see page 10-13] used in the chemical industry [top of page 1].
	Since modified Yu et al. teaches a passivation layer which comprises a solution based compound that is a dipolar ion, used in the chemical industry, specifically for a perovskite solar cell [Yu: Abstract, Luan: Abstract] and Valette et al. teaches the formation of a dipolar ion through a solution, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the compound of the passivation layer of modified Yu et al. with the 2-thiophene ethyl ammonium chloride solution of Valette et al. as it is merely the selection of known dipolar ions in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the arguments about Lee et al. , 
Lee et al. teaches the use of a dipolar ion comprising a thienyl group [page 2064, top right of page], in the form of an ionic liquid, for application in electronics [page 2063, bottom left of page], used to provide enhanced electric conductivity [Abstract, page 2063, top left of page].
	Since modified Yu et al. teaches a passivation layer made of an ionic liquid comprising a imidazolium-based ionic liquid [the combination of Yu et al. and Luan et al.] and concerned about an ionic liquid with excellent electrical conductivity [Luan: page 436, top right of page], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the ionic liquid of modified Yu et al. with the ionic liquid of Lee et al. in order to provide enhanced electric conductivity [Abstract, page 2063, top left of page].
The Ionic liquid of Lee et al. meets the limitations of the claim. 
The arguments about the perovskite solar cell structure of the present invention is not commensurate in scope with the claims.
	Valette et al. teaches a dipolar ion though the use of a 2-thiophene ethyl ammonium chloride solution [page 10, and page 12, see page 10-13] used in the chemical industry [top of page 1].
	Since modified Yu et al. teaches a passivation layer which comprises a solution based compound that is a dipolar ion, used in the chemical industry, specifically for a perovskite solar cell [Yu: Abstract, Luan: Abstract] and Valette et al. teaches the formation of a dipolar ion through a solution, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the compound of the passivation layer of modified Yu et al. with the 2-thiophene ethyl ammonium chloride solution of Valette et al. as it is merely the selection of known dipolar ions in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
It is the view of the examiner that the combination of Valette et al. and modified Yu et al. would have resulted in a functional solar cell.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726